 LOCAL 32, ILWU167Local 32, International Longshoremen's and Ware-housemen's Union and Weyerhaeuser Companyand Association of Western Pulp and PaperWorkers, Local 10. Case 19-CD-377May 27, 1981DECISION AND DETERMINATION OFDISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Weyerhaeuser Company,herein called the Employer, alleging that Local 32,International Longshoremen's and Warehousemen'sUnion, herein called ILWU, had violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requir-ing the Employer to assign certain work to itsmembers rather than to employees represented byAssociation of Western Pulp and Paper Workers,Local 10, herein called AWPPW.Pursuant to notice, a hearing was held beforeHearing Officer Mark E. Brennan on January 19,1981. All parties appearedand were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Washington corporation, is engaged inthe business of manufacturing wood products.During the past calendar year, a representativeperiod, the Employer realized gross revenues inexcess of $500,000 and, during the same period,sold goods valued in excess of $50,000 directly tocustomers located outside the State of Washington.The parties also stipulated, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and itwill effectuate the purposes of the Act to assert ju-risdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local32, International Longshoremen's and Warehouse-men's Union and Association of Western Pulp andPaper Workers, Local 10, are labor organizationswithin the meaning of Section 2(5) of the Act.256 NLRB No. 24III. THE DISPUTEA. Background and Facts of the DisputeThe Employer is an integrated forest productscompany with timber holdings and various manu-facturing operations located in Washington,Oregon, and other States, as well as foreign coun-tries. As part of its overall operation the Employerowns and operates several private docks used totransport its own and other manufacturers' prod-ucts. The instant dispute involves the Employer'sdock located at Everett, Washington.The Everett dock has been in existence since ap-proximately 1902. Since 1936 the Employer has op-erated the Sulphite Mill adjacent to the Everettdock, at which a chemical woodpulp was pro-duced. In 1953, the Employer began to operate theKraft Mill, which is located approximately 3 milesfrom the Everett dock and produces woodpulp.Products produced at the Kraft and Sulphite Millswere exported across the Everett dock.In 1964, the AWPPW became the certified col-lective-bargaining representative for the Employ-er's employees at both the Kraft and SulphiteMills. Employees at the Sulphite Mill came underthe jurisdiction of Local 20 of AWPPW while theKraft Mill employees came and remain under thejurisdiction of the AWPPW's Local 10.In 1975, the Employer ceased operation of theSulphite Mill and commenced operation of theThermo-Mechanical Mill (T-M) which produced ahigh yield type pulp. The T-M Mill was also locat-ed adjacent to the Everett dock and approximately70 percent of its total production was exportedacross the Everett dock. As was the case with theSulphite Mill, AWPPW's Local 20 represented theT-M Mill employees.Since at least 1977 the goods exported across theEverett dock, in addition to those of the Kraft andT-M Mills, have included pulp from Kamloops,British Columbia; pulp from Casmopolis, Washing-ton; lumber from the Employer's Mills "E" and"B"; and plywood from the Employer's Snoqual-mie, Washington, mill.The foregoing goods are transported by truck tothe Everett dock area from the various sites. Thetrucks are then unloaded and the goods are "high-piled" in warehouses adjacent to the dock wherethey are inspected and tallied by the Employer'sdock superintendent. When informed of an immi-nent shipment, the dock superintendent devises a"plan" for the loading of cargo. Goods in thewarehouse are then marked in accordance with theplan which specifies the order of the loading aswell as the particular hatch of the ship in whichgoods will be placed.LOCAL 32, ILWU 167 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen a ship arrives at the Everett dock, em-ployees of the Employer tie the ship to the dock.Meanwhile, piles of cargo are broken down in thewarehouse and brought onto the dock to shipsideby forklift operators who are also employees of theEmployer. In some instances, goods have been"high-piled" on the dock and subsequently brokendown again and moved to shipside by the forkliftoperators. Prior to December 1980, the employeesinvolved in ship tie-up and bringing goods from thewarehouse to shipside (as well as casting off theship's tie-up lines) were the Employer's employeesrepresented by AWPPW and assigned to the ship-ping department of the T-M Mill.Once the goods have been placed at shipside thecargo is hooked to the ship's gear and lifted bycrane into the hold of the ship. The work involvedin this operation has traditionally been performedby employees represented by ILWU. These em-ployees are employed by Jones-Washington Steve-doring Company, herein called JWSC. JWSCmaintains a contract with the Employer by whichJWSC is paid its incurred expenses, includingwages and other compensation of its employees, aswell as a "management fee" calculated on a "cost-plus" basis.JWSC is a member of the Pacific Maritime Asso-ciation, herein called PMA. PMA is an employerassociation comprised of various stevedoring andshipping companies. PMA is party to a collective-bargaining agreement with ILWU entitled "PacificCoast Longshore Contract Document," hereincalled PCLCD. That contract establishes, inter alia,wage and other compensation levels for employeesof PMA member employers such as JWSC. It isthese wage and compensation levels that are paidto JWSC by the Employer as part of their cost-plus contract arrangement noted above. The Em-ployer is not a member of PMA and is not a signa-tory to the PCLCD.Thus, at the time the events giving rise to the in-stant dispute occurred, work at the Everett dockwas performed as follows: the tying up and castingoff of ships at the dock was performed by employ-ees of the Employer represented by AWPPW.These same employees also performed the work ofmoving goods from the warehouse by forklift toshipside. Once the goods were at shipside, employ-ees represented by ILWU performed the work ofhooking the goods to the ship's gear and actuallyloading the ship.In the latter part of 1980, the Employer decidedto close the T-M Mill located adjacent to the Ever-ett dock. It so informed Local 20, AWPPW, whichrepresented the T-M Mill employees, including theship tie-up persons and forklift operators. Althoughclosure of the T-M Mill eliminated manufacturingwork at that facility it was determined that cargodock work at the Everett dock would continue.This work included export of the stockpiled T-MMill products as well as the products of the Kraftand other mills noted above that traditionally ex-ported goods across the Everett dock.As a result of the announced closing of the T-MMill, the T-M Mill's employees represented byLocal 20, AWPPW, voted to affiliate with Local10, AWPPW, which represents the Kraft Mill em-ployees. The Employer voluntarily recognizedLocal 10 as the representative of such employees.The Employer entered into an agreement withboth Local 10 and Local 20 providing that the Em-ployer's employees formerly represented by Local20 who had performed the cargo and dock work atthe Everett dock would continue to be assignedthat work although they had become formally as-signed to the Kraft Mill.On or about December 12, 1980, the T-M Millceased manufacturing operations. As noted above,however, the dock operations continued unabatedas stockpiled goods from the T-M Mill, of whichthere was a 6-month supply, and goods from otherfacilities continued to be exported across the Ever-ett dock. Work at the dock continued in the samemanner as before the T-M Mill closing. Employeesof the Employer represented by AWPPW contin-ued to tie up and cast off vessels and move goodsfrom their last place of rest to shipside with the useof forklifts. Employees represented by ILWU con-tinued to move goods from shipside onto thevessel. Thus, the only "change" in the status quowas a change in affiliation for the dock employeesfrom Local 20, AWPPW, to Local 10, AWPPW.On December 21, 1980, employees representedby ILWU engaged in a work stoppage for 45 min-utes at the Everett dock to protest the Employer'sassignment of work at the Everett dock.B. The Work in DisputeThe work in dispute involves the handling ofcargo from the warehouse or last point of rest toshipside at the Employer's dock located at Everett,Washington, and the tying and untying of lines ofvessels docked at the Everett dock.C. The Contentions of the PartiesThe Employer contends that the disputed workshould be assigned to its own employees represent-ed by AWPPW. It asserts that such an assignmentis in accord with the longstanding and traditionalpractice which is embodied in both existing andprior collective-bargaining agreements between itand AWPPW. The Employer also argues that an----- LOCAL 32, ILWU169agreement to which it and ILWU are bound dic-tates assignment of the work to employees repre-sented by AWPPW. Finally, the Employer con-tends that efficiency and economy of operationsfavor assignment to employees represented byAWPPW.The AWPPW contends that the work should beassigned to the employees it represents. For themost part, AWPPW's arguments parallel those ofthe Employer with special emphasis upon the es-tablished practices and bargaining history whichdemonstrate that the disputed work has traditional-ly been done by employees represented byAWPPW.The ILWU contends that the disputed workshould be assigned to employees it represents. Thecornerstone of its argument is that with the closingof the T-M Mill the Everett dock ceased to be an"industrial dock" and became a "commercialdock." ILWU asserts that pursuant to its agree-ment with the Pacific Maritime Association(PMA), the industry practice is to have work ofthe type in dispute performed by employees repre-sented by ILWU. ILWU also contends that effi-ciency of operations dictates such an assignmentand further claims that the historic collective-bar-gaining agreements between AWPPW and the Em-ployer do not clearly define the disputed work asbelonging to employees represented by AWPPW.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.At the hearing, the parties stipulated that on De-cember 21, 1980, employees represented by ILWUengaged in a work stoppage for the purpose offorcing or requiring the Employer to assign partic-ular work to employees represented ILWU ratherthan to employees represented by AWPPW. In ad-dition, there exists no agreed-upon method for thevoluntary adjustment of the disputed work.On the basis of the entire record, we concludethat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred and thatthere exists no agreed-upon method for the volun-tary adjustment of the dispute within the meaningof Section 10(k) of the Act. Accordingly, we findthat this dispute is properly before the Board fordetermination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors. TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.2The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsThere are no collective-bargaining agreements towhich all parties in the instant dispute are signator-ies. The Employer, however, refers to a settlementagreement entered into in 1973 between the Em-ployer, ILWU, and International Woodworkers ofAmerica, AFL-CIO (IWA). A principal purposeof the settlement agreement was to settle pendinglitigation involving work disputes at certain logyards of the Employer. The preamble provision ofthe agreement states also that its purpose is "to reg-ulate their [the parties'] present and future relation-ships ..." upon the terms set forth therein. Moreimportant, asserts the Employer, is paragraph 3(a)of the agreement which provides:Past work practices will be maintained at allother existing facilities and docks owned oroperated by Weyerhaeuser. Future changes offorest products cargo will not require changesin past work assignments.The Employer argues that it is merely continuingpast work practices and that the closing of the T-M Mill is, at most, a change in forest productscargo.The parties also present extensive argumentsconcerning terms in the collective-bargainingagreement between ILWU and PMA referred toherein as PCLCD. The Employer argues initiallythat, since it is not a PMA member, the PCLCD isnot binding upon it, yet even if the document isrelied upon, certain terms contained therein sup-port the view that employees represented byAWPPW are entitled to the work. ILWU arguesthat the PCLCD clearly mandates that the work beassigned to employees it represents.The provision relied upon heavily by ILWU,paragraph 1.45, states:' L. R.B. v. Radio & Television Broadcast Engineers Union, Local 1212.International Brotherhood of Electrical Workers, AFL-CIO [ColumbiaBrxadcasting Sysremj, 364 U.S. 573 (1961)2 nternational 4ssociation of Machiniss. Lodge No. 1743. .4FL CIO (J..4. Jones Construction Company). 135 NLRB 1402 (1962)LOCAL 32, ILWU 169 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe movement of cargo to or from a vessel onan industrial dock shall be defined as workcovered by this contract document and is as-signed to longshoremen. Existing practicesunder which other workers perform such dockwork of an existing facility may be continued.An industrial dock is a dock at a facility wherematerials are manufactured and are processedand from which they are shipped or at whichmaterials used in the manufacture or processare received and the dock operator has a pro-prietory interest in such materials.ILWU argues that, when the T-M Mill closed,the Everett dock ceased to be an "industrial dock,"thereby removing the "exception" by which non-ILWU employees had been allowed to perform thedisputed work.The Employer seeks to counter this argumentwith other PCLCD provisions. It cites paragraph1.11 which states:This Contract Document covers the move-ment of outbound cargo only from the time itenters a dock and comes under the control ofany terminal, stevedore agent or vessel opera-tor covered by this Contract Document....The Employer argues that Jones-Washington, thestevedoring company involved herein, does nottake control of the goods until they are placed atshipside. Prior to that point, it argues, non-ILWUemployees are entitled to perform the work. TheEmployer asserts that its position is butteressed byparagraph 1.46 of the PCLCD which provides:Where a non-member of the Association hascontrol over the cargo at its premises or on itsvessels, such non-member regular employeesmay perform work assigned to longshoremenherein while such cargo is out of the controlof any member.In our view, none of the foregoing collective-bargaining agreement provisions, standing alone, isdispositive of the instant dispute. We do find, how-ever, a repeated and consistent contractual defer-ence to the maintenance of traditional, longstand-ing work assignments, independent of the particularparties involved. Thus, to the extent the provisionsfavor any of the parties, we find them to be moreconsistent with the Employer's and AWPPW'sview that the work should continue to be assignedto the Employer's employees represented byAWPPW.2. Company and industry practiceThe ILWU argues that industry practice requiresan award of the work to employees it represents.The ILWU relies again on the PCLCD as an indi-cation of industry practice. That agreement pro-vides that employees represented by ILWU are en-titled to the work of moving goods from their lastpoint of rest onto ships where the PMA memberemployer has taken control of the goods. ILWUalso relies on the 1973 settlement agreement whichassigns the work of moving Weyerhaeuser logsfrom their last place of rest onto ships at the Em-ployer's Takoma log sort yard and dock. It alsopoints to its agreement with the Teamsters Unionwhich provides that ILWU represented employeesare entitled to move goods from their last place ofrest onto ships where the PMA member companyhas taken control of the goods.The Employer and AWPPW emphasize the pastpactice of the Employer rather than industry widepractices. Again, emphasis is placed on the longhistory of the Employer's assignment of the disput-ed work to its own employees represented byAWPPW pursuant to a longstanding collective-bar-gaining relationship. Although lacking in details,there is testimony in the record that the type ofwork in dispute is performed in the same manner atthe Everett dock as at other Weyerhaeuser docks.Based upon the foregoing, we find that while in-dustry practice may favor an award to employeesrepresented by ILWU, the well-established practiceat this facility is for the Employer to assign thework to its employees represented by AWPPW.3. Relative skills; economy and efficiency ofoperationsWith respect to the operation of the forklifts andthe line work on the ships, the relative skills of theemployees involved appear to be comparable. Itdoes appear, however, that employees of the Em-ployer represented by AWPPW are familiar withthe warehouse coding system and, therefore, aremore skilled and efficient in removing the propergoods from the warehouse. In addition, as employ-ees of the Employer, they are available to performmiscellaneous tasks in the warehouse and on thedock when not performing the specific work in dis-pute.We find, therefore, that relative skills as well aseconomy and efficiency of operations favor anaward to employees represented by AWPPW.4. Joint Board determinations; unionagreements; arbitration decisionsThere are no joint board determinations or unionagreements apart from those noted above that pro-vide assistance in resolving the instant dispute. Theparties did introduce several arbitration awards.We find, however, that such awards provide no LOCAL 32, ILWU171meaningful aid in resolving the dispute in that eachof the awards turns upon particular facts not pres-ent here.5. Employer preferenceThe Employer has, throughout this proceeding,repeatedly stated its preference that the disputedwork be awarded to its employees represented byAWPPW.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees of the Employer who arerepresented by the Association of Western Pulpand Paper Workers, Local 10, are entitled to per-form the work in dispute. We reach this conclusionrelying on the expressed preference of the Employ-er; the longstanding history of assigning the disput-ed work to employees represented by AWPPW;the contractual provisions which indicated defer-ence to existing work assignments; and the consid-eration of relative skills and economy of oper-ations. In making this determination, we are award-ing the work in question to employees who arerepresented by AWPPW, but not to that Union orits members. The present determination is limitedto the particular controversy which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Weyerhaeuser Company, whoare represented by Association of Western Pulpand Paper Workers, Local 10, are entitled to per-form the work of the handling of cargo from thewarehouse or last point of rest to shipside and thetying up and casting off lines of vessels at the Em-ployer's dock at Everett, Washington.2. Local 32, International Longshoremen's andWarehousemen's Union is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforce or require Weyerhaeuser Company to assignthe disputed work to employees represented bythat labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 32, Interna-tional Longshoremen's and Warehousemen's Unionshall notify the Regional Director for Region 19, inwriting, whether or not it will refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disput-ed work in a manner inconsistent with the abovedetermination.LOCAL 32, ILWU 171